DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/27/2022 has been entered. Claims 1, 12 and 16-17 have been amended. Claim 9 has been canceled. Claims 1-8 and 9-17 are pending in this application. 

Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive/moot because the arguments do not apply to any of the references being used in the current rejection.
First Argument: 
The Applicant submits that Tinnemans does not disclose any algorithm “to change a three-dimensional scattering potential of a sample.” Tinnemans discloses 2D imaging, whereas claim 1 relates to 3D imaging. According to the features of claim 1, the method determines a three-dimensional scattering potential, which is a representation of the sample. Thus, based on the recorded interference pattern, a scattering potential is determined in three dimensions. Hence, when the iterative algorithm changes a three-dimensional scattering potential, the iterative algorithm determines a reconstruction of three-dimensional information of the sample.
In the Office Action, the Examiner argues that Tinnemans teaches a system based on three-dimensional scattering potential. Specifically, the Examiner refers to paragraphs 200-201 of Tinnemans, where the Examiner introduces “3D” in relation to the disclosure in these paragraphs to state that Tinnemans discloses loss function between modelled characteristic of the “3D” scattered radiation and the detected characteristic of the “3D” scattered radiation. However, the Applicant submits that while scattered radiation propagates in 3D, the disclosure in paragraphs 200-201 of Tinnemans does not correspond to any “3D scattering potential.” Indeed, the Applicant notes that scattering potential relates to the potential in a particular point that scattering will occur in that point. On the other hand, paragraphs 200-201 of Tinnemans discusses detection of scattered radiation, meaning that radiation is detected in a particular plane (2D). Also, paragraphs 200-201 of Tinnemans is related to scattering occurring in a target surface, which is also 2D. Indeed, Tinnemans discloses imaging of a surface, which is a two-dimensional object, so Tinnemans cannot disclose “a three- dimensional scattering potential of a sample”. Thus, at least for the foregoing reasons, the Applicant submits that Tinnemans does not disclose any algorithm “to change a three-dimensional scattering potential of a sample.”
The Applicant also notes that claim 1 recites “a three-dimensional scattering potential of a sample.” Thus, the three-dimensional scattering potential is a characteristic of the sample. The Examiner, however, compares this feature of the method of claim 1 to “3D” scattered radiation, where the “3D” feature is a feature of the radiation being propagated, and not a feature of a sample. Thus the applicant submits that Tinnemans fails to even disclose “a three-dimensional scattering potential of a sample.” ….
Reply 
Examiner respectfully disagree.
Applicant argument is confusing. Light scattering is not a “2D” property of a sample. Incident light scattered from a sample, or because it hits a sample, represents the three-dimensional scattering potential of that sample. 
TINNEMANS teaches system is based on the detected or determined “3D” scattering potential of the sample and not “2D” (loss function describes the difference between the modelled characteristic of the “3D” scattered radiation and the detected characteristic of the “3D” scattered radiation “because of the sample” [0200]-[0201]). 
TINNEMANS further teaches “performing digital holographic reconstruction” ([0091]-[0094] and [0173]). For the Holography, it is defined as a photographic technique that records the light scattered from an object, and then presents it in a way that appears three-dimensional. 
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Reconstructing a three-dimensional image representation of the sample is a well-known methods/application in the art (Winnik, Abstract).  
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Please note: As the examiner explained on the office action, dated 11/18/2021, the pre-amp is not given a patentable weigh except if used on the claim language. For the Holography, it is defined as a photographic technique that records the light scattered from an object, and then presents it in a way that appears three-dimensional. In other words, the 3D image reconstruction step is not clearly implied to be part of the claim body. Hence claims 16 and 17 can still be rejected using  TINNEMANS as a single reference 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over TINNEMANS in view of Winnik et al. (Julianna Winnik, Damian Suski, Tomasz Kozacki, “Comparative analysis of feedback methods in reconstruction algorithms for multiple-scattering holographic tomography", SPIE, US, vol. 11056, 21 June 2019), hereinafter Winnik.
Regarding claim 1,
TINNEMANS teaches a method for imaging of a sample (A metrology system for determining a characteristic of interest relating to at least one structure on a substrate [0195]-[0197]), said method comprising: 
receiving a plurality of interference patterns acquired using light- 5detecting elements for detecting incident light, wherein each interference pattern is formed by scattered light from the sample and non-scattered light from a light source (a phase retrieval, based on a “e.g., relatively lower quality” intensity measurement, which describes the interaction of target and illumination radiation in terms of electric field amplitude and phase [0065]), wherein the interference patterns are acquired using different angles between the sample and the light source (methods for introducing diversity include, for example, … changing the angle of incidence of the illumination on the target between measurements [0069]); 
determining a scattering potential of the sample in three dimensions based on the received interference patterns (the detected characteristic of the scattered radiation [0200]-[0201]); 
applying an iterative algorithm (Greater accuracy or better guarantee of convergence may be obtained by using both diversity and imposing a prior target knowledge constraint and/or regularization [0117]) to change a three-dimensional scattering potential of the sample to improve a difference between the received interference patterns and predicted interference patterns based on the determined three-dimensional scattering potential (loss function that describes the difference between the modelled characteristic of the scattered radiation and the detected characteristic of the scattered radiation [0200]-[0201]); 
15wherein the iterative algorithm reduces a sum of a data fidelity term and a non-differentiable (the prior information term “i.e., regularization term” of the phase retrieval loss function, it is proposed to use an L1 norm [0122][0146]) regularization term (a loss function that comprises a sum of a data fidelity function and a prior knowledge regularization function [0201]), and wherein the iterative algorithm includes a forward-backward splitting method alternating (The optimization algorithm that may be used is a forward-backward based primal-dual algorithm.  The term forward-backward applies to the splitting of the loss function L … [0147]) between forward gradient descent on the data fidelity term and backward gradient descent “gradient decent [0120]” on the regularization term ([0147]);
performing digital holographic reconstruction ([0091]-[0094] and [0173]) on the received 10interference patterns based on the applying (multiple images may be obtained in a single measurement “e.g., a measurement using more than one illumination condition.  e.g., a multi-wavelength measurement” or from diversity measurements [0116]-[0160], [0069]).
TINNEMANS did not explicitly teach reconstructing a three-dimensional image representation of the sample.  
Winnik teaches reconstructing a three-dimensional image representation of the sample (Reconstructing 3D representation of a biological sample, Abstract).  Well-known methods/application in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Winnik to the teachings of TINNEMANS. The motivation for such an addition would be to present a well-known methods/application in the art to enable measurement of three-dimensional refractive index distribution of transparent micro-objects “biological sample” by merging information from multiple transmitted waves corresponding to various illumination directions (Winnik, Abstract).

Regarding claim 2,
TINNEMANS and Winnik teaches all the features of claim 1, as outlined above.
TINNEMANS further teaches the iterative algorithm includes a primal-dual splitting method for reducing the regularization term ("primal-dual" [0147]).  

Regarding claim 6,
TINNEMANS and Winnik teaches all the features of claim 1, as outlined above.
TINNEMANS further teaches wherein the regularization terms are set for reducing artifacts and shape distortion in the three-dimensional 20PATENTATTORNEY DKT NO.:AWA213reconstruction caused by a limited number of illumination angles and lack of phase information of a diffracted optical field ([0122][0146]).  

Regarding claim 7,
TINNEMANS and Winnik teaches all the features of claim 6, as outlined above.
TINNEMANS further teaches wherein the regularization term 5comprises at least one of a L1 norm, a L2 norm, total variation or bound constraint (L1 norm [0122][0146]).  

Regarding claim 8,
TINNEMANS and Winnik teaches all the features of claim 1, as outlined above.
TINNEMANS further teaches wherein the iterative algorithm is applied until a stopping criterion is met (steps 6-15 [0148]).  

Regarding claim 10,
TINNEMANS and Winnik teaches all the features of claim 1, as outlined above.
TINNEMANS did not explicitly teach the sample is a three- dimensional organoid.  
Winnik teaches the sample is a three- dimensional organoid (Reconstructing 3D representation of a biological sample, Abstract). Well-known methods/application in the art. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Winnik to the teachings of TINNEMANS. The motivation for such an addition would be to present a well-known methods/application in the art to enable measurement of three-dimensional refractive index distribution of transparent micro-objects “biological sample” by merging information from multiple transmitted waves corresponding to various illumination directions (Winnik, Abstract).

Regarding claims 11 “CRM” and claim 12 “device” are rejected under the same reasoning as claim 1, where TINNEMANS teaches device and method ([0148][0195]; Fig. 3-6).

Regarding claims 16 “Method” and claim 12 “device” are rejected under the same reasoning as claims 1 and 12 respectively, where the examiner consider the pre-amp of reconstruction of 3D images. Tinnemans [0065] further teaches "a phase retrieval, based on a intensity measurement, which describes the interaction of target and illumination radiation in terms of electric field amplitude and phase", also note that the formation of an image inherently qualifies as an interference, which is formed by scattered light from the sample and non-scattered light. 

Please note: claims 16-17 can be rejected using TINNEMANS as a single reference 103, if we do not consider the pre-amp of 3D imaging, given that this pre-amp is not represented on the claim body as claims [1 and 12].

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over TINNEMANS and Winnik, in view of Shi et al. (Baoshun Shi, Qiusheng Lian, Xiaoyu Fan “PPR: Plug-and-play regularization model for solving nonlinear imaging inverse problems", SIGNAL PROCESSING, vol. 162, pages 83-96, September 2019), hereinafter Shi. 
Regarding claim 3,
TINNEMANS and Winnik teaches all the features of claim 1, as outlined above.
TINNEMANS did not explicitly teach a fast iterative shrinkage-thresholding algorithm, FISTA.  
Shi teaches a fast iterative shrinkage-thresholding algorithm, FISTA (Introduction with reference to [23], P. 84).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Shi to the teachings of TINNEMANS and Winnik. The motivation for such an addition would be to leverage the advanced denoiser to improve the quality of reconstructed images (Shi, Introduction).
Regarding claim 4,
TINNEMANS and Winnik teaches all the features of claim 1, as outlined above.
TINNEMANS did not explicitly teach the forward gradient descent on the data fidelity term comprises solving a phase retrieval problem using Wirtinger derivatives.  
Shi teaches the forward gradient descent on the data fidelity term comprises solving a phase retrieval problem using Wirtinger derivatives (Recently, the Wirtinger gradient descent methods are popular in the Phase Retrieval regime. … Introduction with reference to [14][15], P. 83-84).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Shi to the teachings of TINNEMANS and Winnik. The motivation for such an addition would be to improve the quality of reconstructed images using some reasonable regularization terms (Shi, Introduction).

Claims 5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over TINNEMANS and Winnik, in view of Yurt et al. (US 20180181062 A1), hereinafter Yurt.
Regarding claim 5,
TINNEMANS and Winnik teaches all the features of claim 1, as outlined above.
TINNEMANS did not explicitly teach the plurality of interference patterns comprises less than ten interference patterns.  
Yurt teaches the plurality of interference patterns comprises less than ten interference patterns (three interference patterns; [0106]; FIGS. 5A and 5B).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Yurt to the teachings of TINNEMANS and Winnik. The motivation for such an addition would be to present a well-known method/application in the art  for the selection of the number of interference patterns merely results from a normal optimisation process especially when balancing between processing load and reconstruction quality (Yurt [0014])

Regarding claim 13,
TINNEMANS and Winnik teaches all the features of claim 12, as outlined above.
TINNEMANS did not explicitly teach a plurality of fixed light sources for illuminating the sample from the plurality of different angles.  
Yurt teaches a plurality of fixed light sources for illuminating the sample from the plurality of different angles (three light sources “102”, “104” and “106”; FIG. 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Yurt to the teachings of TINNEMANS and Winnik. The motivation for such an addition would be to present a well-known methods/application in the art especially advantageous if the object is moving or changing (Yurt [0048])

Regarding claim 14, is rejected under the same reasoning as claim 13, where a movable light source is an obvious alternative of multiple light source, specifically if the sample is not moving.

Regarding claim 15,
TINNEMANS and Winnik teaches all the features of claim 12, as outlined above.
TINNEMANS did not explicitly teach wherein the device comprises a single image sensor for acquiring the plurality of interference patterns.
Yurt teaches wherein the device comprises a single image sensor for acquiring the plurality of interference patterns (110, Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Yurt to the teachings of TINNEMANS and Winnik. The motivation for such an addition would be to present a well-known methods/application in the art to represent various types of image detectors/sensors (Yurt [0066])

Please note: claims 5 and 13-15 can be rejected using TINNEMANS and Winnik, where claim 5 represents a well-known method/application for the selection of the number of interference patterns merely results from an optimization between balancing between processing load and reconstruction quality, claims 13-14 represent a well-known method/application for applying scattered light at different angles, and claim 15 represents a well-known method/application for detecting the interference pattern.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419